Citation Nr: 0020185	
Decision Date: 08/01/00    Archive Date: 08/09/00

DOCKET NO.  99-02 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral 
cataracts, to include as due to an undiagnosed illness.

2.  Entitlement to service connection for a bilateral knee 
condition, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

V. Marletta, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1965 to October 
1970 and from September 1990 to June 1991.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision rendered in September 1997 by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).


FINDINGS OF FACT

1.  The veteran currently sustains bilateral cataracts.

2.  The veteran contends that while on serving on active duty 
during the Persian Gulf war he began experiencing blurred 
vision.

3.  There is medical evidence of a nexus between the 
veteran's current bilateral cataracts and an in-service 
disease.

4.  The veteran's claim for service connection for bilateral 
cataracts is plausible, and the RO has obtained sufficient 
evidence for correct disposition of this claim.

5.  The evidence supports the veteran's contention that his 
current bilateral cataracts is related to an in-service 
disease.

6.  There is no evidence that the veteran either sustained a 
knee injury or incurred degenerative joint disease of the 
knees while in-service or within a one year presumptive 
period following service. 

7.  The veteran's degenerative joint disease of the knees is 
a known clinical diagnosis.

CONCLUSIONS OF LAW

1.  The veteran has presented a well-grounded claim for 
service connection for bilateral cataracts, and VA has 
satisfied its statutory duty to assist him in developing 
facts pertinent to this claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).

2.  The veteran incurred bilateral cataracts as a result of 
his military service.  38 U.S.C.A. §§ 1110, 1111, and 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 (1999).

3. The claim of entitlement to service connection for a 
bilateral knee condition, to include as due to an undiagnosed 
illness, is not well grounded.  38 U.S.C.A. §§ 1117, 5107(a) 
(West 1991 & Supp. 1999); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) 
(table); 38 C.F.R. §§ 3.303, 3.307, 3.309, and 3.317 (1999); 
VAOPGCPREC 4-99 (May 3, 1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pertinent Law and Regulations

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303(a) (1999).  It is the responsibility of a 
person seeking entitlement to service connection to present a 
well-grounded claim.  38 U.S.C.A. § 5107 (West 1991).

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied sub nom. Epps v. West, 118 S. Ct. 2348 (1998), the 
United States Court of Appeals for the Federal Circuit held 
that, under 38 U.S.C.A. § 5107(a), the VA has a duty to 
assist only those claimants who have established well 
grounded (i.e., plausible) claims.  More recently, the United 
States Court of Appeals for Veterans Claims (Court or CAVC) 
issued a decision holding that VA cannot assist a claimant in 
developing a claim that is not well grounded.  Morton v. 
West, 12 Vet. App. 477 (July 14, 1999), req. for en banc 
consideration by a judge denied, No. 96-1517 (U.S. Vet. App. 
July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
each issue of this appeal is whether the appellant has 
presented evidence that the claim is well grounded; that is, 
that the claim is plausible.

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993). 

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing postservice continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the postservice 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence is required to demonstrate a relationship 
between the present disability and the demonstrated 
continuity of symptomatology unless such a relationship is 
one as to which a lay person's observation is competent.  Id. 
at 497.  

In the case of a disease only, service connection also may be 
established under section 3.303(b) by (1) evidence of the 
existence of a chronic disease in service or of a disease, 
eligible for presumptive service connection pursuant to 
statute or regulation, during the applicable presumption 
period; and (2) present disability from it.  Savage, 10 Vet. 
App. at 495.  Either evidence contemporaneous with service or 
the presumption period or evidence that is post service or 
post presumption period may suffice.  Id.

With regard to Persian Gulf veterans' claims for service 
connection based on undiagnosed illnesses, Title 38 U.S.C.A. 
Section 1117 provides in pertinent part as follows:

(a) The Secretary may pay compensation 
under this subchapter to any Persian 
Gulf veteran suffering from a chronic 
disability resulting from an undiagnosed 
illness (or combination of undiagnosed 
illnesses) that 
(1) became manifest during service 
on active duty in the Armed Forces in 
the Southwest Asia theater of operations 
during the Persian Gulf War; or 
(2) became manifest to a degree of 
10 percent or more within the 
presumptive period prescribed under 
subsection (b).

(b) The Secretary shall prescribe by 
regulation the period of time following 
service in the Southwest Asia theater of 
operations during the Persian Gulf War 
that the Secretary determines is 
appropriate for presumption of service 
connection for purposes of this section.  
* * *
(e)  For purposes of this section, the 
term ''Persian Gulf veteran'' means a 
veteran who served on active duty in the 
Armed Forces in the Southwest Asia 
theater of operations during the Persian 
Gulf War.

38 U.S.C.A. § 1117 (West Supp. 1999).  

The regulation implementing the foregoing statute, 38 C.F.R. 
§ 3.317, provides in relevant part that except as provided 
otherwise, VA shall pay compensation in accordance with 
chapter 11 of Title 38, United States Code, to a Persian Gulf 
veteran who exhibits "objective indications of chronic 
disability resulting from an illness or combination of 
illnesses" manifested by one or more signs or symptoms, such 
as joint pain, signs or symptoms involving the respiratory 
system, sleep disturbances, and other symptoms, provided that 
such disability (i) became manifest either during active duty 
in the South West Asia theater of operations during the Gulf 
War, or to a compensable degree no later than December 31, 
2001, and (ii) by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis.  38 C.F.R. § 3.317(a)(1) (1999) (implementing 
38 U.S.C.A. § 1117).  "Objective indications of chronic 
disability" include both "signs" in the medical sense of 
objective evidence perceptible to an examining physician, and 
other, non-medical indicators that are capable of independent 
verification.  38 C.F.R. § 3.317(a)(2) (1999).  Disabilities 
that have existed for at least 6 months, and disabilities 
that exhibit intermittent episodes of improvement and 
worsening over a 6-month period will be considered 
"chronic."  Id. 

Like a direct service connection analysis, the threshold 
question in a claim for service connection based on an 
undiagnosed illness requires a determination of whether the 
claim is well-grounded.  38 U.S.C.A. § 5107.  The General 
Counsel addressed the issue of what constitutes a well-
grounded claim under the provisions of 38 U.S.C.A. § 1117 in 
VAOPGCPREC 4-99 (May 3, 1999).  The conclusion of the General 
Counsel is cited below: 

A well-grounded claim for compensation 
under 38 U.S.C. § 1117(a) and 38 C.F.R. 
§ 3.317 for disability due to undiagnosed 
illness generally requires the submission 
of some evidence of: (1) active military, 
naval, or air service in the Southwest 
Asia theater of operations during the 
Persian Gulf War; (2) the manifestation 
of one or more signs or symptoms of 
undiagnosed illness; (3) objective 
indications of chronic disability during 
the relevant period of service or to a 
degree of disability of 10 percent or 
more within the specified presumptive 
period; and (4) a nexus between the 
chronic disability and the undiagnosed 
illness.  With respect to the second and 
fourth elements, evidence that the 
illness is "undiagnosed" may consist of 
evidence that the illness cannot be 
attributed to any known diagnosis or, at 
minimum, evidence that the illness has 
not been attributed to a known diagnosis 
by physicians providing treatment or 
examination.  The type of evidence 
necessary to establish a well-grounded 
claim as to each of those elements may 
depend upon the nature and circumstances 
of the particular claim.  For purposes of 
the second and third elements, the 
manifestation of one or more signs or 
symptoms of undiagnosed illness or 
objective indications of chronic 
disability may be established by lay 
evidence if the claimed signs or 
symptoms, or the claimed indications, 
respectively, are of a type which would 
ordinarily be susceptible to 
identification by lay persons.  If the 
claimed signs or symptoms of undiagnosed 
illness or the claimed indications of 
chronic disability are of a type which 
would ordinarily require the exercise of 
medical expertise for their 
identification, then medical evidence 
would be required to establish a well-
grounded claim.  With respect to the 
third element, a veteran's own testimony 
may be considered sufficient evidence of 
objective indications of chronic 
disability, for purposes of a well-
grounded claim, if the testimony relates 
to non-medical indicators of disability 
within the veteran's competence and the 
indicators are capable of verification 
from objective sources.  Medical evidence 
would ordinarily be required to satisfy 
the fourth element, although lay evidence 
may be sufficient in cases where the 
nexus between the chronic disability and 
the undiagnosed illness is capable of lay 
observation.

Entitlement to service connection for bilateral cataracts

The veteran contends he incurred bilateral cataracts as a 
result of his service during the Persian Gulf war.  He was 
afforded a VA compensation and pension (C&P) visual 
examination in July 1994, the report of which clearly states 
that the veteran currently sustains bilateral cataracts.  In 
addition, a November 1997 letter from Dr. Semmes indicates 
that the veteran was diagnosed with bilateral cataracts 
following a February 1992 examination.  Thus the Board finds 
there is sufficient evidence of a current disability and the 
first Caluza element of a well-grounded claim is therefore 
satisfied.  

With respect to the second requirement of a well-grounded 
claim - the in-service incurrence or aggravation of an injury 
- the veteran contends that while on serving on active duty 
during the Persian Gulf war he began experiencing blurred 
vision.  Because the veteran is competent to describe such a 
symptom, the Board finds that the second element of a well-
grounded claim is accordingly satisfied.  

As stated above, the third element of a well grounded claim 
requires competent medical evidence linking a current 
disability with the in-service incurrence of an injury or 
disease.  Dr. Semmes' November 1997 letter states as follows:

I first examined the [veteran] on May 13, 
1988.  He presented at that time with a 
chief complaint of not being able to read 
fine print. He had never worn spectacle 
glasses before.

Unaided visual acuity was 20/20 distance 
and 20/40 at near.  Dilated fundus 
examination revealed a 0.2 CDR with 
symmetrical cups.  No retinal 
abnormalities were noted.  Bio-microscopy 
revealed a normal anterior chamber with 
4+open angles.  There was no evidence of 
any cataracts or lens abnormalities.  
Goldman applanation tonometry was 16 & 17 
mm/hg.  Diagnosis was presbyopia and 
spectacle glasses for near were 
prescribed.

I saw the patient again on February 17, 
1992 with his chief complaint being 
blurred vision at near and distance with 
a hazy, cloudy outline of things in dim 
illumination.  Visual acuity at distance 
was unremarkable except on this visit 
bilateral cataracts were diagnosed.  
Spectacle glasses were changed with 
slight improvement in visual acuity.

The patient stated that he had performed 
a tour of duty in Kuwait during desert 
storm.  It is my professional opinion 
that he developed the cataracts while on 
that tour of duty.  

Based on Dr. Semmes' statement that the veteran "developed 
the cataracts while on [active duty]," the Board finds that 
the third element of a well-grounded claim is accordingly 
satisfied and, thus, the veteran has effectively submitted a 
well-grounded claim. 38 U.S.C.A. § 5107(a) (West 1991); 
38 C.F.R. § 3.103 (1999).
 
The veteran having stated a well-grounded claim, VA has a 
duty to assist in the development of facts relating to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.103(a) (1999).  In this case, the veteran was provided 
appropriate physical examinations and attempts were made to 
obtain all referenced medical records.  Although the RO was 
apparently unable to retrieve the veteran's complete service 
medical records from his active duty service spanning the 
time period from September 1990 to June 1991, the Board finds 
that it made exhaustive attempts to effectuate such 
retrieval.  Thus, VA has done everything reasonably possible 
to assist the veteran and further development in this case is 
not warranted.  38 U.S.C.A. § 5107(a) (West 1991). 

In evaluating a claim on the merits, the evidence is no 
longer presumed to be credible.  The Board must assess the 
evidence of record in rendering a decision, including an 
analysis of the credibility and probative value of the 
evidence, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the veteran.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Hatlestad v. Derwinski, 
1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, the Board may not base a decision on its 
own unsubstantiated medical conclusions, but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171 (1991).

Evidence favorable to the veteran in his claim of entitlement 
to service connection for cataracts consists of the above-
cited letter by Dr. Semmes and a May 1991 demobilization 
report of medical history, in which the veteran gave an 
affirmative response to the vague query regarding his present 
or previous "eye trouble."  Unfavorable evidence consists 
of the May 1991 demobilization report of medical examination, 
which indicates the veteran then had "normal" eyes 
(notwithstanding visual acuity and refraction).  In the July 
1994 VA C&P visual examination report, the examiner does not 
offer an opinion regarding the possible service connection of 
the veteran's cataracts.  The Board finds Dr. Semmes' opinion 
more persuasive and reliable than the May 1991 demobilization 
examination report, which does not specifically indicate that 
the examiner checked the veteran's eyes for possible 
cataracts.  The Board acknowledges that there is no medical 
evidence of an in-service incurrence of cataracts.  However, 
the Court has held that the absence of an in-service 
diagnosis of a disease or injury cannot by itself serve to 
rebut a subsequent expert nexus opinion.  See Hanson v. 
Derwinski, 1 Vet. App. 512 (1991).  There is no other 
evidence which tends to rebut Dr. Semmes' nexus opinion.  
Given Dr. Semmes' statement that the veteran presented no 
cataracts symptoms in May 1988 and further given his 
subsequent bilateral cataracts diagnosis in February 1992, 
coupled with his expert opinion that the veteran developed 
cataracts while on active duty, the Board finds that the 
veteran incurred bilateral cataracts as a result of his 
military service.  38 U.S.C.A. §§ 1110, 1111, and 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, and 3.304 (1999).
 
Given the above grant of service connection for bilateral 
cataracts on a direct basis, adjudication of this issue under 
38 C.F.R. § 3.317 is not necessary.  

Entitlement to service connection for a bilateral knee 
condition

Factual Background

A medical treatment report from the Bone and Joint Clinic 
indicates that the veteran first sought treatment for his 
right knee in April 1993, at which time he presented with 
pain, swelling and effusion in his right knee.  According to 
the same treatment report, subsequent x-rays revealed 
"minimal narrowing of the joint space medially as well as 
some probably early minimal osteoarthritic changes along the 
tibial plateau but otherwise was felt to be normal."  A May 
1993 entry shows that upon physical examination the veteran 
incurred 2+/3+ effusion in the right knee with no erythema.  
There was no pain to palpation but ligamentous instability 
was noted.  The impression given was "probable 
chondromalacia of the medial femoral condyle."  A June 1993 
follow up report indicates that the right knee effusion was 
gone and that it appeared "to be doing better."  

In August 1993, the veteran sought treatment for his left 
knee and presented symptoms very similar to those previously 
noted for his right knee - effusion without tenderness or 
erythema.  X-rays revealed "medial joint space narrowing 
with some irregularity of the parameter of the bone."  The 
impression given was "probable medial joint space 
pathology."  A September 1993 follow up entry states as 
follows:

[The veteran's left] knee was better for 
about a week and then it blew right back 
up with fluid again.  It is my impression 
that he does have some cartilage damage 
in the knee that's causing this recurrent 
joint effusion.  Perhaps it's articular 
cartilage, perhaps meniscal cartilage.  
Because we are going to have to 
arthroscope the knee to debride it 
anyway, we have decided to skip the MRI 
scan and go straight to knee arthroscopy 
for debridement...

An entry in the treatment report dated two days later shows 
the veteran had left knee arthroscopy with debridement.  
Further follow up indicates the veteran recovered from the 
surgery and that the arthroscopy revealed that he had a 
defect in the articular cartilage of his femoral condyle.  

A July 1994 VA C&P general medical examination report 
indicates the veteran then complained of bilateral knee pain.  
The report further shows that the veteran had undergone 
arthroscopy on the right knee as well as the left.  On 
physical examination, crepitance on movement of both knees 
was noted.  The diagnosis indicates that the veteran is 
status post surgery on both knees and that he sustains 
bilateral degenerative joint disease of the knees.  

Direct service connection analysis

The diagnosis given by the VA examiner of bilateral 
degenerative joint disease of the knees is sufficient 
evidence of a current disability.  Thus the Board finds that 
the first Caluza element of a well-grounded claim has been 
satisfied.  

However, there is no evidence that the veteran either 
sustained a knee injury or incurred degenerative joint 
disease of the knees while in-service or within a one year 
presumptive period following service.  The Board again 
acknowledges the RO's statement that not all of the veteran's 
service medical records have been associated with his claims 
file.  However, in his January 1999 VA Form 9 (Appeal to the 
Board of Veterans' Appeals), the veteran states that "I did 
not have any problems until after I came back from the 
Gulf."  This statement renders the incompleteness of his 
service medical records a moot point since he thereby 
contends that his symptoms did not occur until after service.  
Furthermore, the May 1991 demobilization report of medical 
examination indicates "normal" lower extremities.  Because 
there is no evidence of an in-service knee injury (or any 
complaints associated with knee pain or discomfort) and 
further, because there is no evidence that the veteran 
incurred bilateral degenerative joint disease of the knees 
within a one year presumptive period following his separation 
from service, the Board must deny the veteran's claim of 
entitlement to service connection on a direct basis for a 
bilateral knee condition as not well-grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991); Caluza v. Brown, 7 Vet. App. 498 
(1995), aff'd, 78 F.3d 604 (Fed.Cir. 1996) (per curiam) 
(table); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1999).   

Analysis under 38 C.F.R. § 3.317 (undiagnosed illness)

The veteran contends that he is entitled, pursuant to 
38 C.F.R. § 3.317, to service connection for his bilateral 
knee condition.  As a threshold matter, the RO has complied 
with the development of this Persian Gulf War undiagnosed 
illness claim as required by M21- 1, Part III, para. 5.17 
(April 30, 1999).  See letter to veteran dated July 11, 1996 
and "PGW Checklist" dated January 22, 1997.

The veteran had active service in the Southwest Asia theater 
of operations during the Persian Gulf War from October 27, 
1990, to March 30, 1991; thus the first element of a well-
grounded claim under VAOPGCPREC 4-99 has been satisfied.  

However, the veteran's claim of entitlement to service 
connection for a bilateral knee condition as an undiagnosed 
illness must be denied because degenerative joint disease is 
a recognized clinical diagnosis, see, e.g., 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010 (1999).  Thus, the 
second and fourth criteria under VAOPGCPREC 4-99 for 
determining if a claim is well-grounded have not been met 
because each of those criterion presumes the presence of an 
undiagnosed illness.  Here, the manifestations pertaining to 
the veteran's knee condition (i.e. degenerative joint 
disease) are not attributable an undiagnosed illness and the 
Board must therefore deny the veteran's claim of entitlement 
to service connection for a bilateral knee condition due to 
an undiagnosed illness as not well-grounded.  38 U.S.C.A. 
§§ 1117, 5107(a) (West 1991 & Supp. 1999); 38 C.F.R. § 3.317 
(1999); VAOPGCPREC 4-99 (May 3, 1999).

 
ORDER

The veteran's claim of entitlement to service connection for 
bilateral cataracts is granted.

The veteran's claim of entitlement to service connection for 
a bilateral knee condition is denied as not well-grounded.  


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

 

